DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sungwook Lee on 7/22/2022.
IN THE CLAIMS as filed 7/11/2022:
In Claim 16, line 5, replace the limitation “movablerelative” with --movable relative--.
In Claim 16, line 6, delete the limitation “an element for guiding the attachment support, comprising”.
In Claim 16, line 7, replace the limitation “integralwith” with --integral with--.
In Claim 16, line 7, following the limitation “the attachment support,” add the following limitation: --the first and second guiding parts guide movement of the attachment support,--.
In Claim 16, line 8, delete the limitation “part” such that the limitation reads --a horn electrical circuit with--.
In Claim 16, line 17, replace the limitation “theresilient” with --the resilient--.
In Claim 16, line 19, replace the limitation “dampingelement” with --damping element--.
In Claim 16, line 20, replace the limitation “supported by” with --disposed directly on--.
In Claim 17, line 2, replace the limitation “dampingelement” with --damping element--.
In Claim 18, line 2, replace the limitation “the horn switchis” with --the horn electrical circuit is--.
In Claim 19, line 2, replace the limitation “guidingpart” with --guiding part--.
In Claim 20, line 2, replace the limitation “partis” with --part is--.
In Claim 21, line 4, replace the limitation “asecond bearing” with --a second bearing--.
In Claim 21, line 7, replace the limitation “beinserted” with --be inserted--.
In Claim 21, line 9, replace the limitation “dampingelement” with --damping element--.
In Claim 22, line 2, replace the limitation “surfaceshared” with --surface shared--.
In Claim 24, line 2, replace the limitation “bearingsurface” with --bearing surface--.
In Claim 25, line 2, replace the limitation “terminalis” with --terminal is--.
In Claim 25, line 3, replace the limitation “ofthe horn” with --of the horn device--.
In Claim 26, line 2, replace the limitation “terminalis” with --terminal is--.
Replace Claim 27 with:
27.	The vehicle steering wheel according to claim 16, 
	wherein the first guide element is a screw,
	wherein the steering wheel further comprises a second screw,
	wherein the horn electrical circuit includes a second switch, the second switch including a third contact terminal separately coupled on the second screw.
Replace Claim 28 with:
28.	The vehicle steering wheel according to claim 27, wherein the first and third contact terminals are each clipped onto the screw and second screw respectively.
In Claim 29, line 2, replace the limitation “motorvehicle” with --motor vehicle--.
In Claim 31, line 5, replace the limitation “movablerelative” with --movable relative--.
In Claim 31, line 6, delete the limitation “an element for guiding the attachment support, comprising”.
In Claim 31, line 7, replace the limitation “integralwith” with --integral with--.
In Claim 31, line 7, following the limitation “the attachment support,” add the following limitation: --the first and second guiding parts guide movement of the attachment support,--.
In Claim 31, line 8, delete the limitation “part” such that the limitation reads --a horn electrical circuit with--.
In Claim 31, line 17, replace the limitation “theresilient” with --the resilient--.
In Claim 31, line 19, replace the limitation “dampingelement” with --damping element--.
In Claim 31, line 22, replace the limitation “switch” with --electrical circuit--.
Reasons for Allowance
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 16 and 31.
	Re 16, Kondo (US 2011/0120258) discloses: a motor vehicle steering wheel comprising a horn device, the steering wheel comprising: a frame (1 and/or 11), an attachment support (2, including 21) which is arranged to receive a safety module and which is movable relative to the frame between a rest position and a depressed position, an element for guiding the attachment support, comprising a first guiding part (12) integral with the frame, and a second guiding part (141) integral with the attachment support, a horn electrical circuit part with at least one switch comprising a first contact terminal (portion on 11c) arranged with the frame separately coupled on the first guiding part, and a second contact terminal (portion on 21b) arranged with the attachment support, a resilient return element (16), arranged to automatically exert a return force on the second guiding part in order to push the attachment support from the depressed position back toward the rest position, a deformable damping element (15), separate from the resilient return element, positioned between the attachment support and the second guiding part, the second guiding part comprising a push interface (flange of 141 contacted by 16) for receiving the return 2force of the resilient return element, wherein the push interface is arranged between the resilient return element and the damping element, and wherein the second contact terminal is supported by the second guiding part (indirectly through 21/15 which are directly attached to 141). However, Kondo does not disclose that the second contact terminal is disposed directly on the second guiding part, as required by Claim 16, or that the horn electrical circuit is in a closed state in the rest position, as required by Claim 31.
	Kim (US 2021/0269080) discloses a similar horn device for steering wheel, however, Kim does not disclose that the first contact terminal is separately coupled to the first guiding part, as required by Claims 16 and 31, because the first contact terminal (21) is one-piece, monolithically formed with the first guiding part (11). Furthermore, Kim does not disclose that the second contact terminal (22) is disposed directly on the second guiding part (16).
Osterfeld (US 2020/0317123) discloses a similar horn device for steering wheel, however, Osterfeld does not disclose that the first contact terminal is separately coupled to the first guiding part, as required by Claims 16 and 31, because the first contact terminal (13) is one-piece, monolithically formed with the first guiding part (10/180). 
Barritault (US 2020/0282906) was published on 9/10/2020. The instant application has an effective filing date of at least 9/11/2019. Therefore, Barritault is not available as prior art under 35 USC 102(a)(1). Both the instant application and Barritault list Autoliv Development AB as their Applicant’s, and thus it is clear that the instant application and Barritault are commonly owned. Therefore, Barritault is not available as prior art under 35 USC 102(a)(2) because it is excluded from being prior art under 35 USC 102(b)(2)(C).
Groleau (US 2021/0347299) was published on 11/11/2021. The instant application has an effective filing date of at least 9/11/2019. Therefore, Groleau is not available as prior art under 35 USC 102(a)(1). Both the instant application and Groleau list Autoliv Development AB as their Applicant’s, and thus it is clear that the instant application and Groleau are commonly owned. Therefore, Groleau is not available as prior art under 35 USC 102(a)(2) because it is excluded from being prior art under 35 USC 102(b)(2)(C).
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656